MEMORANDUM**
Jose Luis Guzman-Guzman, a native and citizen of Mexico, petitions for review of an order of the Board of Immigration Appeals (“BIA”) summarily affirming an immigration judge’s (“IJ”) denial of his application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the IJ’s determination that Guzman-Guzman failed to establish that either his lawful permanent resident parents or his United States citizen children would suffer exceptional and extremely unusual hardship if he were removed to Mexico. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir. 2003).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
The Court hereby grants Rosalyn Reinholdt’s motion to withdraw as counsel of record and orders the Clerk to serve a copy of the memorandum disposition on counsel, as well as on Guzman-Guzman at 9833 A Street, Oakland, California 94603. We also direct the Clerk to amend the docket to reflect that Guzman-Guzman is now proceeding pro se.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.